Citation Nr: 1243378	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to service connection for a psychiatric disability claimed as both post-traumatic stress disorder and chronic anxiety with depression.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for chronic headaches. 

6.  Entitlement to service connection for a right leg disability, claimed as secondary to an insect or animal bite. 

7.  Entitlement to service connection for sleep apnea, claimed as sleep disturbance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1978.  He also has additional service in the reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Oakland, California, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared before the undersigned Veterans Law Judge at a hearing at the RO and offered testimony regarding his claims for service connection for varicose veins and PTSD.  A transcript of this hearing is in the claims folder.  The Veteran also requested a hearing as to the remaining issues, but in October 2012 he indicated that he no longer desired a hearing.  

The Veteran has also submitted additional evidence in support of his claims.  A waiver of initial RO review of this evidence is contained in the November 2012 Informal Hearing Presentation.  

The Board observes that the Veteran's claim for service connection for PTSD and his claim for service connection for chronic anxiety with depression were developed and adjudicated separately, but have now arrived at the Board simultaneously.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has combined the two claims for service connection for psychiatric disabilities into a single issue in order to comply with the Court's holding.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issues of entitlement to service connection for hearing loss, service connection for a psychiatric disability claimed as both PTSD and chronic anxiety with depression, service connection for varicose veins, and service connection for sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records are negative for evidence of allergies; a nexus between the current allergies and active service has not been established by either continuity of symptomatology or by competent medical opinion. 

2.  The service treatment records are negative for evidence of a chronic disability manifested by headaches and a current diagnosis of a chronic disability manifested by headaches has not been established. 

3.  The service treatment records are negative for evidence of an animal bite but do show treatment for a staph infection of the right leg in March 1975; a residual disability as a result of this infection was not identified or reported at the discharge examination or found on an October 2007 VA examination.  


CONCLUSIONS OF LAW

1.  Allergies were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2012). 

2.  Chronic headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2012).

3.  A right leg disability, claimed as secondary to an insect or animal bite, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in April 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing for these issues.  He was afforded a VA examination for his claimed right leg disability.  

The Veteran has not been afforded VA examinations in regards to his claims for service connection for allergies or headaches.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In regards to the claims for service connection for headaches and allergies, there is no evidence that either disability or signs and symptoms of either disability may be associated with active service.  The service treatment records are negative for both of these disabilities.  The Veteran states that the first documented instance of experiencing an allergy was in January 1979, which is a year after discharge from service.  The only opinion that relates the allergies to service is the Veteran's and he is not competent to make this assertion.  Furthermore, there is no current diagnosis of a chronic disability manifested by headaches.  As even the low threshold for finding a link between the Veteran's current complaints and service have not been met, the Veteran is not entitled to receive VA examinations for these disabilities.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he sustained many different chronic disabilities due to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Allergies

The Veteran argues that he has developed several different allergies as a result of active service.  He believes that he was exposed to an unnamed chemical or allergen in service that caused these allergies to develop.  The Veteran does not argue that he ever experienced an allergic attack in service, but states that he first experienced a documented allergy attack in January 1979.  

A review of the service treatment records does not reveal any treatment or diagnosis of an allergy, or signs or symptoms later associated with the Veteran's allergy.  All relevant signs and symptoms were denied by the Veteran on the Report of Medical History he completed just prior to discharge in November 1977.  This history did not make a specific inquiry as to allergies, but the Veteran did deny symptoms that the evidence shows he later experienced with his allergies such as nose or throat problems and skin problems.  

Post service medical records include private treatment records dating from the late 1970s.  In January 1984, the Veteran experienced an allergic reaction after eating fish.  A May 1984 record shows that the Veteran experienced diffuse itching and difficulty swallowing after consuming a health food drink.  He had experienced about five similar episodes in his life, but no specific allergies had been identified.  The assessment was an allergic reaction, etiology unknown.  April 2006 records show that the Veteran experienced swelling of the throat after drinking a protein shake that had peanuts in it.  The Veteran was known to be allergic to corn, peanuts, and nuts.  

The Board finds that service connection for allergies is not warranted.  Simply put, there is no evidence of allergies in service and no evidence of allergies until at least a year following discharge from service.  Post service medical records show that the Veteran has received treatment for allergic reactions on occasions through the years, and refers to allergies to food items that include fish, peanuts, corn, and nuts.  The evidence is sufficient to establish a current diagnosis of a disability manifested by various allergies. 

However, there is no competent medical evidence that relates the Veteran's current allergies to active service.  The Veteran asserts that he may have been exposed to a chemical or some other substance while in the field in service that somehow caused him to develop his allergies, but this is purely speculative.  He has not identified either the chemical or the substance.  Moreover, there is no evidence that the Veteran has the requisite medical training that would make him competent to express such an opinion pertaining to the etiology of allergies.  Therefore, without evidence of allergies during service or until at least a year after discharge from service, and without competent evidence to relate the Veteran's current allergies to active service, the preponderance of the evidence is against service connection for a disability manifested by allergies and hives.  

Chronic Headaches

The service treatment records are negative for a diagnosis of a disability manifested by headaches, or for signs or symptoms of a headache disability.  The Veteran denied frequent or severe headaches on the November 1977 Report of Medical History he completed in preparation for his discharge.  

Post service medical records show that the Veteran was treated for headaches in the early 1990s, which were many years after discharge from service.  These were apparently associated with a cervical spine injury.  However, as the cervical spine injury improved, the headaches became less frequent.  The current medical records are negative for a diagnosis of a chronic disability manifested by headaches.  

The Board finds that entitlement to service connection for chronic headaches is not established.  There is no evidence of headaches in service and no established current diagnosis of a chronic disability manifested by headaches.  The preponderance of the evidence is against the Veteran's claim, and it must be denied.  

Right Leg Disability

The Veteran contends that he has a chronic right leg disability as a result of a bite from an insect or animal during service.  He believes that this bite came from either an insect or a rat, or possibly a mole, and was in the vicinity of his right knee.  The Veteran notes that he was treated for a staph infection early in his active service, and believes that the infection was the result of the bite.  He argues that the infection was so severe that he was warned that amputation was a possibility. 

The service treatment records confirm that the Veteran was treated for a staph infection of the right leg in March 1975.  The infection was in the vicinity of the knee, although there was swelling that included the inguinal area and scrotum.  The Veteran was treated with drugs and the infection resolved over the next seven days.  

The remaining service treatment records do not contain any reference to a residual disability of the right leg as a result of the March 1975 infection.  The November 1977 discharge examination was negative for a right leg disability, and the Veteran denied all relevant symptoms on the Report of Medical History he completed at that time. 

The post service medical records are negative for references to a right leg disability as a result of an insect bite or infection during service.  

The Veteran was afforded a VA examination of his right leg in March 2007.  The claims folder was not available for review.  The Veteran claimed to have been bitten by an animal in service and to have been treated for inflammation of the right leg shortly thereafter.  He was unsure if the inflammation was actually the result of an animal bite but believed it may have been as there was an animal in the vicinity when his problem developed.  The Veteran reported that he now experience occasional swelling of the right leg, with the last episode having occurred the previous month.  He admitted that he was unable to differentiate between this swelling and the swelling caused by his varicose veins.  

On physical examination, there was no scar or evidence of cellulitis, and no edema of the legs.  The assessment was status post cellulitis of the leg without observable clinical disability.  The examiner opined that it was not possible to answer the query as to whether the Veteran's current unspecified complaints were related to or the result of the staph infection in service without resort to speculation.  

The Board finds that entitlement to service connection for a right leg disability, claimed as secondary to an insect or animal bite, is not warranted.  There is no evidence of a current disability that is the result of the staph infection for which the Veteran was treated in service.  

At this juncture, the Board notes that while the March 2007 VA examination was conducted without the benefit of a review of the claims folder, a remand for an additional examination with the folder is not necessary.  This is because the history provided by the Veteran was accurate in regards to the treatment for the right leg and, more importantly, because the examiner was unable to identify a current disability that could be attributed to the staph infection.  It was further noted that the Veteran's complaints of periodic swelling could not be differentiated from his varicose veins.  This aspect of the Veteran's contentions will be addressed in the remand section.  In the absence of a current disability that can be attributed to the staph infection, a second examination with the claims folder with the intent of obtaining a nexus opinion between a current disability and active service would serve no purpose.  The Board can proceed with analysis of the Veteran's claim without fear of harm to his appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The post service medical records are negative for any ongoing disability or treatment of the right leg that has been related to the residuals of the staph infection or attributed to an animal bite.  Therefore, a relationship to active service has not been established by means of continuity of symptomatology.  

Furthermore, as already mentioned, the March 2007 examiner was unable to identify any observable clinical disability due to a staph infection of the right leg.  In the absence of any current disability that can be attributed to the staph infection in service, there is no basis for an award of service connection.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  The requirements for service connection have not been met, and the preponderance of the evidence is against the Veteran's claim.  


ORDER

Entitlement to service connection for allergies is denied. 

Entitlement to service connection for chronic headaches is denied. 

Entitlement to service connection for a right leg disability, claimed as secondary to an insect or animal bite, is denied. 


REMAND

Entitlement to service connection for sleep disturbance, apnea, was denied in a January 2008 rating decision.  The Veteran submitted a notice of disagreement with this decision in March 2008.  However, this issue was not included in either statement of the case that has been provided to the Veteran.  Therefore, this issue must be remanded for the issuance of a statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran contends that he had varicose veins when he entered active service.  He argues that his varicose veins were aggravated due to service.  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).

The Veteran's service treatment records confirm that a varicose vein of the right leg was noted on the January 1975 entrance examination.  He underwent an additional consultation which determined that he was fit for duty.  Varicose veins of the left leg were not noted.  Therefore, the Veteran is not entitled to the presumption of soundness for varicose veins of the right leg.  He is entitled to the presumption of soundness for varicose veins of the left leg.  38 C.F.R. § 3.304(b).  

The Veteran was afforded a VA examination of his varicose veins in October 2007.  The Veteran gave a history of having developed varicose veins of both legs in 1976.  After examination, the assessment was bilateral varicose veins with deep vein insufficiency.  The examiner opined that given the Veteran's reported history of standing for long periods of time and heavy physical work in service it was likely his veins worsened, provided the history was accurate.  However, the examiner also noted that the claims folder was not available for review.  

The Board notes that the history provided to the examiner by the Veteran is not completely supported by the service treatment records, in that these records show varicose veins of the right leg at entry to service, but are negative for varicose veins of the left leg, are silent for any reference to varicose veins after the January 1975 entrance examination, and are negative for varicose veins at discharge.  Therefore, the Veteran must be scheduled for an additional examination in which the examiner has an opportunity to review the claims folder to include the service treatment records as well as the post service medical records prior to offering an opinion as to whether or not the Veteran's varicose veins of the right leg were aggravated.  

In regards to the Veteran's claimed psychiatric disability, the Veteran contends that he has developed PTSD as a result of stressors that include personal assault during active service.  He states that he was involved in a shooting in the barracks on one occasion, and on another occasion he states that he was physically assaulted and beaten.  

Service treatment records indicate that the Veteran underwent a psychiatric consultation in December 1977.  This did not result in any diagnosis of a psychiatric disability, although the Veteran was noted to be scheduled for discharge.  The Board notes that the November 1977 discharge examination was negative for a psychiatric disability and the Report of Medical History was negative for psychiatric complaints. 

Post service medical records show that the Veteran has a long history of treatment for mental illness.  The diagnoses over the years have included depression, anxiety, rule out schizophrenia, and most recently PTSD.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(4).

The Veteran was provided a VA psychiatric examination in October 2007.  In addition to the two stressors relating to personal assaults that were noted in the examination report, the Veteran reported two more stressors to the examiner.  These were being bitten by a rodent and being in fear that his leg would require amputation, and seeing a tank run over a GI during training.  At the conclusion of the examination, the diagnosis was PTSD.  In the discussion, the examiner stated that the Veteran's stressors were described in the history portion of the report.  

The Board finds that an additional examination of the Veteran's claimed psychiatric disabilities is required.  The October 2007 examination report does not indicate whether or not the claims folder was reviewed.  The report does not reference the December 1977 psychiatric consultation.  Furthermore, the examiner appears to give equal weight to all four of the Veteran's claimed stressors in order to reach the diagnosis of PTSD.  However, none of these stressors have been verified.  The Board notes that the stressor relating to swelling of the leg due to an animal bite to the extent that amputation was threatened is not supported by the service treatment records.  Furthermore, the Veteran has yet to supply detailed information that would permit an attempt to verify his having witnessed the death of a soldier after having been run over by a tank.  Therefore, this stressor is also unverified.  The personal assault stressors have also not been verified, and the Veteran testified that no official actions were taken after either of the alleged incidents.  Therefore, the diagnosis of the October 2007 VA examiner is based on an unsupported history.  An additional examination that allows the examiner to review the record, to consider only stressors that are supported by the record, and to comment on the psychiatric consultation in service must be scheduled.  

As for the claimed stressors, the Board finds that the evidence does not support the stressor involving an animal bite to the right leg.  Similarly, the medical records contain no reference to a near drowning of the Veteran.  In spite of previous requests, the Veteran has not submitted sufficient information regarding the death of a soldier after being run over by a tank to allow further investigation.  

However, the matter of the stressors involving personal assault requires further development.  The Veteran's personnel records have been obtained and these reveal that the Veteran faced disciplinary measures on several occasions.  The October 2007 VA examiner did not examine the Veteran's personnel records for evidence of behavior changes that might tend to support his claim of having been assaulted on two different occasions.  As noted above, such behavior may be used to corroborate stressors that involve personal assaults.  See 38 C.F.R. § 3.304(f)(4).  The Board finds that at the additional VA psychiatric examination, the examiner must review these records and offer an opinion as to whether or not they contain evidence that would tend to support the Veteran's claim of having been assaulted.  

Furthermore, the Veteran has been provided with two notification letters in regards to the evidence required to establish his claim for PTSD.  Also, while much of the development necessary for the adjudication of PTSD claims based on personal assault such as obtaining personnel records and statements from the Veteran regarding the assaults has been completed, the Veteran does not seem to have been provided with a VCAA notification letter for service connection for PTSD based on personal assault.  The Veteran should be provided with such a letter to ensure the duty to notify has been completed.  

Finally, in regards to the Veteran's claim for service connection for hearing loss, the Veteran was afforded a VA examination in May 2007.  Acoustic trauma in service was conceded on the basis of the Veteran's service as a combat engineer.  Testing revealed hearing loss as defined by 38 C.F.R. § 3.385.  Service connection was established for tinnitus.  However, the examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  The sole reason for this opinion was that the Veteran had normal hearing on the examination conducted at discharge from active duty.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the May 2007 opinion is not adequate, and an additional opinion must be obtained as to whether or not the Veteran's current hearing loss is the result of the acoustic trauma he sustained in service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case for his claim for service connection for sleep disturbance, apnea.  Notify him that he must submit a substantive appeal if he wishes to complete an appeal of this issue to the Board.  This issue should be returned to the Board only if a substantive appeal is received. 

2.  Provide the Veteran with a VCAA notification letter that contains all of the required information regarding claims for service connection for PTSD based on personal assault.  

3.  Schedule the Veteran for a VA examination of his varicose veins.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  At the completion of the examination and review of the medical record, the examiner should express the following opinions:
a) Is it as likely as not that the Veteran's pre-existing varicose veins of the right leg increased in severity beyond their natural progression during active service? 
b) Is it as likely as not that the Veteran's current varicose veins of the left leg were incurred in or due to active service?
The reasons and bases for all opinions should be provided in some detail.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should also be noted, and any missing evidence that might be necessary to provide the opinion should be identified. 

4.  Schedule the Veteran for a VA psychiatric examination.  The claims folder must be made available to the examiner for use in the study of this case.  This study must include the Veteran's personnel records in order to ascertain if they tend to support the occurrence of a personal assault.  All indicated tests and studies should be conducted.  In regards to the Veteran's claim for PTSD, only stressors verified by the RO/AMC or personal assault stressors that the examiner finds to be supported by evidence of record should be considered.  At the completion of the examination and review of the medical record, the examiner should express the following opinions:
a) Does the Veteran have a current diagnosis of a psychiatric disability?  If so, what is the current diagnosis or diagnoses of the Veteran's psychiatric disability?  
b) If the Veteran has a diagnosis of a psychiatric disability other than PTSD, is it as likely as not that this disability was incurred in or due to active service?  The examiner should comment on the significance, if any, of the December 1977 psychiatric consultation during service.  
c) If the Veteran has a diagnosis of PTSD, do the Veteran's records, to include his personnel records, demonstrate behavior that makes it as likely as not that the Veteran sustained personal assaults during service?  
d) If the Veteran has a diagnosis of PTSD and the answer to (c) is affirmative, is it as likely as not that the Veteran's PTSD is the result of the personal assaults sustained during active service, or any other stressor that might be verified by the AMC/RO.  
The reasons and bases for all opinions should be provided in some detail.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should also be noted, and any missing evidence that might be necessary to provide the opinion should be identified. 

5.  Schedule the Veteran for a VA hearing examination.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  At the completion of the examination and review of the medical record, the examiner should express the following opinions:
a) Is it as likely as not that the Veteran's current hearing loss was incurred due to active service?  The examiner should specifically discuss whether it is as likely as not that the acoustic trauma that was sustained during service resulted in hearing loss that was first manifested after discharge from service. 
The reasons and bases for all opinions should be provided in some detail.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should also be noted, and any missing evidence that might be necessary to provide the opinion should be identified. 

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


